DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 5, the word “contained” should be changed to -- containers -- to provide proper antecedent basis.  In line 10, it appears the phrase “said boundary” should be changed to-- said boundaries --.  In line 12, the word -- the -- should be inserted before the word “boundaries”.  In line 14, it appears the phrase “said boundary” should be changed to-- said boundaries --.  In line 16, the phrase “said movement” should be changed to -- said amount of movement -- for better clarification and antecedent basis.  In line 17, the phrase “said amount of acceleration” should be changed to -- said amount of acceleration force -- for better clarification and antecedent basis.
In claim 4, line 2, the phrase “said element” should be changed to -- said beam-like element -- for better clarification and consistency.  In line 2, it appears the phrase “said boundary” should be changed to-- said boundaries --.  In line 3, the phrase “said element” should be changed to -- said beam-like element -- for better clarification and consistency.
In claim 8, line 9, the word “contained” should be changed to -- containers -- to provide proper antecedent basis.  In line 14, it appears the phrase “said boundary” should be changed to-- said boundaries --.  In line 15, the word -- the -- should be inserted before the word “boundaries”.  In line 18, it appears the phrase “said boundary” should be changed to-- said boundaries --.  In line 20, the phrase “said movement” should be changed to -- said amount of movement -- for better clarification and antecedent basis.  In line 21, the phrase “said amount of acceleration” should be changed to -- said amount of acceleration force -- for better clarification and antecedent basis.
In claim 11, line 2, the phrase “said element” should be changed to -- said beam-like element -- for better clarification and consistency.  In line 2, it appears the phrase “said boundary” should be changed to-- said boundaries --.  In lines 2-3, the phrase “said element” should be changed to -- said beam-like element -- for better clarification and consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 15, the phrase “each subsystem” is vague.  Is this referring to the first subsystem or the second subsystem or the tracking subsystem or a combination thereof?  Please clarify.  In lines 17, 18, 19 and 22, the phrase “said subsystem” is vague.  Is this referring to the first subsystem or the second subsystem or the tracking subsystem or a combination thereof?  Please clarify.
In claim 11, line 3, the phrase “said subsystem” is vague.  Is this referring to the first subsystem or the second subsystem or the tracking subsystem or a combination thereof?  Please clarify.
In claim 15, line 3, the phrase “each of said junction points” is not clearly understood when one chooses one common junction point; hence, how can there be an “each” and the phrase “said junction points” lacks antecedent basis.  Please clarify.  In line 5, the phrase “each of said at least one indicator” is not clearly understood when one chooses one common junction point; hence, how can there be an “each”?  Please clarify.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to sensor having a sealed container containing a liquid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855